Citation Nr: 1243187	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-03 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable disability rating for chronic rhinitis, to include consideration of a temporary 100 percent rating for a septoplasty, left maximllary antrostomy, and bilateral inferior turbinate trims. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




INTRODUCTION

The Veteran served on active duty from November 1997 to August 2001, from August 2004 to October 2004, and from January 2005 to November 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In September 2008, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  He also provided testimony before the undersigned Veterans Law Judge sitting at the RO in April 2010.  Transcripts of both hearings have been associated with the claims file.

In September 2010, the Board remanded the case in order to obtain medical records identified by the Veteran and provide him with a VA examination.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the September 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of entitlement to a compensable rating for chronic rhinitis, as well as the issue of entitlement to service connection for bilateral hearing loss, was recently decided in a Board decision issued on October 4, 2012.  For the reasons discussed herein, the Board vacates such decision with respect only to the issue of entitlement to a compensable rating for rhinitis and issues this decision in its place.  To the extent the October 4, 2012, Board decision denied service connection for bilateral hearing loss, that decision is not disturbed. 



FINDINGS OF FACT

1.  The October 4, 2012, Board decision erroneously awarded a 10 percent rating for chronic rhinitis from July 20, 2005, to November 6, 2005, when the Veteran was serving on active duty. 

2.  From November 7, 2005, until July 12, 2006, the Veteran's chronic rhinitis was characterized by approximately four sinus infections per year that required oral antibiotics and were associated with dark green drainage, facial pressure, and nasal drainage; without three or more incapacitating episodes, more than six non-incapacitating episodes, radical surgery with chronic osteomyelitis, near-constant sinusitis, greater than 50-percent obstruction of nasal passage on both sides, complete obstruction on one side, or polyps.

3.  As of July 13, 2006, the Veteran's chronic rhinitis was characterized by sinus headaches on the left side and a single, non-incapacitating sinus infection in the past year resulting in no effect on his usual occupation or daily activities; without any incapacitating episodes, at least three non-incapacitating episodes, radical surgery with chronic osteomyelitis, near-constant sinusitis, greater than 50-percent obstruction of nasal passage on both sides, complete obstruction on one side, or polyps.

4.  The Veteran was not hospitalized for 21 days and did not require at least one month of convalescence, experience severe post-operative residuals, or receive treatment with immobilization by cast of at least one major joint as a result of his septoplasty, left maxillary antrostomy, and bilateral inferior turbinate trims surgery.


CONCLUSIONS OF LAW

1.  The Board's October 4, 2012, decision with respect to the issue of entitlement to a compensable rating for chronic rhinitis is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 3.700(a)(1)(i), 20.904(a) (2012).

2.  From November 7, 2005, until July 12, 2006, the criteria for a rating of 10 percent, but no higher, for chronic rhinitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.97, Diagnostic Code 6522-6513 (2012).

3.  As of July 13, 2006, the criteria for a compensable rating for chronic rhinitis, to include consideration of a temporary 100 percent rating for a septoplasty, left maxillary antrostomy, and bilateral inferior turbinate trims, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.29, 4.30, 4.97, Diagnostic Code 6522-6513 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Vacatur

By an October 4, 2012, decision, the Board granted a 10 percent rating for chronic rhinitis from July 20, 2005, to July 12, 2006, and denied a compensable rating for chronic rhinitis, to include consideration of a temporary 100 percent rating for a septoplasty, left maxillary antrostomy, and bilateral inferior turbinate trims, as of July 13, 2006.

The Board may vacate an appellate decision at any time upon request of the Veteran or his or her representative, or on the Board's own motion, when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2012). 

The Veteran's DD 214 reflects that, as relevant to his most recent period of active duty, he served from January 4, 2005, to November 6, 2005.  The October 4, 2012, Board decision erroneously awarded a 10 percent rating for chronic rhinitis from July 20, 2005, to November 6, 2005, when the Veteran was serving on active duty.  In this regard, 38 C.F.R. § 3.700(a)(1)(i) provides, as relevant, VA compensation will not be paid to any person for any period for which he or she receives active service pay.  

Accordingly, the October 4, 2012, Board decision that granted a 10 percent rating for chronic rhinitis from July 20, 2005, to July 12, 2006, and denied a compensable rating for chronic rhinitis, to include consideration of a temporary 100 percent rating for a septoplasty, left maxillary antrostomy, and bilateral inferior turbinate trims as of July 13, 2006, must be vacated, and a new decision entered as if the October 4, 2012, Board decision with respect to such issue had never been issued. 

II.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2006 letter, sent prior to the initial October 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the September 2006 letter informed the Veteran of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as VA treatment records, have been obtained and considered.  Additionally, the Veteran has not reported, and the record does not show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disabilities.  Rather, the Veteran reported at his March 2011 VA examinations that he is currently employed on a full-time basis.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorders, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded VA examinations in order to adjudicate his claim of entitlement to a compensable disability rating for chronic rhinitis in December 2007, November 2008, and March 2011.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected chronic rhinitis as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's service connection and increased rating claims, and no further examination is necessary.

Additionally, in September 2008 and April 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the DRO and the undersigned Veterans Law Judge, respectively.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully 

explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the September 2008 and April 2010 hearings, the DRO and undersigned noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's chronic rhinitis was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the DRO and undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

As indicated previously, the Board remanded this case in September 2010 in order to obtain medical records identified by the Veteran and provide him with VA examinations.  The AOJ obtained the Veteran's identified VA medical records and provided him new VA examinations in March 2011.  Therefore, the Board finds that the AOJ has substantially complied with the September 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

III.  Increased Rating for Chronic Rhinitis

The Veteran contends in his July 2006 claim that his chronic rhinitis should be rated at 100 percent temporarily following surgery, and that he should receive a permanent increased rating thereafter.  In his January 2009 substantive appeal, the Veteran asserted that he has polyps that are "causing problems on a recurring basis."

In his September 2008 hearing before a DRO, the Veteran reported that he had undergone sinus surgery which lessened his breathing problems, chronic headaches, and sinus infections.  See transcript, p. 3.  He noted that he now uses a saline solution once or twice a day to treat his sinuses, but is concerned that his sinuses will get worse in the future.  Id., pp. 3-6.

In his April 2010 hearing before the undersigned Acting Veterans Law Judge, the Veteran asserted that he has to flush the pollen, dirt, and dust out of his sinuses with saline solution "all the time."  See transcript, p. 3.  The Veteran also asserted that he has a "cyst polyp" which was treated surgically, although he reported that he was unsure of whether it was removed or "just scrape[d]."  Id., p. 3.  He later stated that during the July 2006 surgery, "they went in and they took care of the cyst."  Id., p. 7.  The Veteran reported that he does not have a lot of problems if he uses his nasal spray, but if he does not use it during the springtime "then it just kills me, and I start getting really bad headaches."  Id., pp. 4-5.  The Veteran reported that he is concerned about being able to go outside "when I'm 50, 60, 70 years old," and he is also concerned about scar tissue if he requires additional sinus surgeries in the future.  Id., p. 8.

Following a review of the evidence of record, the Board finds that a rating of 10 percent, but no higher, is warranted from November 7, 2005, until July 12, 2006, based on the Veteran's four non-incapacitating episodes per year of sinusitis that require oral antibiotics and are associated with dark green drainage, facial pressure, and nasal drainage.  38 C.F.R. § 4.97, Diagnostic Code 6513.  The Veteran filed his claim for an increased rating on July 20, 2006.  VA may consider the period of up to one year prior to the date of claim in increased rating cases for the purpose of determining whether it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §3.400(o)(2) (2012).  In the instant case, the Board notes that the Veteran's most recent period of active duty ended on November 6, 2005.  Therefore, as VA compensation will not be paid to any person for any period for which he or she receives active service pay, he may not be awarded compensation prior to November 7, 2005.  38 C.F.R. § 3.700(a)(1)(i).  The Board further finds that a noncompensable disability rating is warranted the date after the Veteran's July 12, 2006, date of surgical treatment consisting of a septoplasty, left maxillary antrostomy, and bilateral inferior turbinate trims.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

By way of background, in an April 2002 rating decision, the RO granted service connection for chronic rhinitis and assigned a noncompensable evaluation under Diagnostic Code 6522-6513, effective August 20, 2001.  The Veteran initiated the current appeal with his claim for an increased rating, which was received by VA on July 20, 2006, and the RO, in the October 2007 rating decision on appeal, continued his noncompensable disability rating under Diagnostic Code 6522.

As the Veteran's claim for an increased rating was received in July 2006, the regulations in effect at such time are for application in this appeal.  In this regard, Diagnostic Code 6522 provides that a 10 percent rating applies for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides, or complete obstruction on one side.  A 30 percent rating applies for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97.

Diagnostic Code 6513 provides ratings for chronic maxillary sinusitis under the General Rating Formula for Sinusitis.  A noncompensable rating applies where sinusitis is detectable by x-ray only.  A 10 percent rating applies where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating applies where there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating applies following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An accompanying Note states that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

In January 2006, the Veteran sought treatment from a VA clinician for chronic sinus problems and constant nasal drainage; he also stated that he was told that he had a maxillary cyst.  The Veteran noted that he has been bothered by chronic sinus problems since serving in Iraq, from which he returned in October 2005.  The clinician diagnosed the Veteran with allergic rhinitis with a history of chronic sinusitis.

In March 2006, a VA physician noted that the Veteran reported having chronic sinusitis, and further noted a computed tomography (CT) scan taken in Amarillo, Texas, which demonstrated a left maxillary cyst.  The Veteran stated that his nasal congestion and drainage occur continuously with copious amounts of purulent fluid, as well as pressure over the left maxillary area.  The physician diagnosed the Veteran with a septal deviation, turbinate hypertrophy, and a maxillary cyst.

In May 2006, the Veteran told his treating VA physician that he has approximately four (4) bad sinus infections per year that require oral antibiotics.  The Veteran noted that these are associated with dark green drainage, facial pressure, and nasal drainage.  The Veteran stated that these symptoms arise every time he has an upper respiratory infection.  The physician found CT-scan evidence of a mucous retention cyst in the left maxillary sinus, as well as a moderately thin osteomeatal complex which could easily be obstructed by allergy or acute upper repertory infection.  The physician diagnosed the Veteran with recurrent acute sinusitis and turbinate hypertrophy, and recommended surgery.

On July 12, 2006, a VA surgeon performed a septoplasty, left maxillary antrostomy, and bilateral inferior turbinate trims on the Veteran.  There were no complications.

VA provided the Veteran with a general medical examination in December 2007.  The examiner opined that the Veteran was status-post septoplasty, left maxillary antrostomy, and bilateral inferior turbinate trim, and that this does not affect the Veteran's usual occupation and daily activities.

In November 2008, VA provided the Veteran with a records-review examination for his chronic rhinitis.  The examiner found diagnoses of chronic rhinitis and pansinusitis status-post septoplasty, left maxillary antrostomy, and bilateral inferior turbinate trims.  The examiner noted that, by record review, the Veteran remains stable with daily maintenance with saline irrigations following his surgery.  (The Board notes that the examiner's listing of the date of surgery as July 12, 2008 was a typographical error; the treatment records consistently show that the surgery occurred on July 12, 2006.)  The examiner also reviewed a November 2008 CT scan which showed a mucocele in the left maxillary antrum which was unchanged in appearance; the impression was chronic pansinusitis without significant interval change, and the osteomeatal complexes were patent (unobstructed) bilaterally.

In December 2010, VA physician treated the Veteran for vasomotor rhinitis with brown-green post-nasal and productive sputum and dark mucus.  In January 2011, a VA clinician found that the Veteran's chronic sinusitis was stable since the July 2006 surgery.

In March 2011, VA provided the Veteran with an examination of his sinuses and rhinitis.  The Veteran reported that he has had many sinus infections over the years since the late 1990s, and that he was hit in the face with a pool cue during service.  He stated that he now has some sneezing and post-nasal drip, and that he spits out mucus all the time.  The Veteran denied having a runny nose, itchy eyes, or nasal congestion.  The Veteran reported that his sinus headaches had gone away since his 2006 surgery, but that that they had returned on the left side over the past year.  He also reported that 2011 was the first year since his 2006 surgery that he had a sinus infection; the Veteran reported that he had one sinus infection in 2011, and it was not incapacitating.

The March 2011 VA examiner found no signs of nasal obstruction, no nasal polyps, and no permanent hypertrophy of turbinates from bacterial rhinitis.  She diagnosed the Veteran with chronic rhinitis, and opined that it had no significant effects on his usual occupation based on his VA medical records, including his December 2010 and January 2011 VA treatment records.  The examiner also noted that the Veteran's symptoms flare up when he is not compliant with the daily maintenance treatment of saline nasal spray, steroid nasal spray, and antihistamines.

For the period from November 7, 2005 until July 12, 2006, a rating of 10 percent, but no higher, is warranted, based on the Veteran's May 2006 report that he has approximately four (4) bad sinus infections per year that require oral antibiotics and are associated with dark green drainage, facial pressure, and nasal drainage.  38 C.F.R. §§ 3.400(o)(2), 4.97, Diagnostic Code 6513.  The Board finds that the Veteran's report is competent because he is able to report observed symptoms such as drainage and pressure.  Layno, supra; Davidson, supra.  The Board further finds that the Veteran's report is credible because it was made for the purpose of treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).  Moreover, the May 2006 treating VA clinician found CT-scan evidence consistent with the Veteran's statements, diagnosed the Veteran with recurrent acute sinusitis and turbinate hypertrophy, and recommended surgery which was performed two months later.

A higher rating for the period from November 7, 2005 until July 12, 2006 is not for application because the evidence does not show three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Similarly, a higher rating for the period from November 7, 2005 until July 12, 2006 is not for application because the evidence does not show radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Lastly, a higher rating for the period from November 7, 2005 until July 12, 2006 is not for application because the Veteran was not diagnosed with polyps, or with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  Although the Veteran reported in his January 2009 substantive appeal that he has polyps and testified at his April 2010 travel board hearing that he had a "cyst polyp" which was treated surgically, this lay evidence is outweighed by the more probative VA treatment records, which include clinical testing showing diagnoses of a maxillary cyst, but not polyps.

The Board further finds that a noncompensable disability rating is warranted as of July 13, 2006 following the Veteran's surgical treatment consisting of a septoplasty, left maxillary antrostomy, and bilateral inferior turbinate trims.  Although the Board recognizes the Veteran's statements at his March 2011 VA examination that his sinus headaches had returned on the left side and he had a single, non-incapacitating sinus infection in the past year for the first time since his July 2006 surgery, these symptoms do not warrant a compensable disability rating.  Specifically, the Veteran's symptoms do not constitute one or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three or more non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Furthermore, the Veteran's July 2006 surgery does not constitute radical surgery with chronic osteomyelitis, and he does not have near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Lastly, a compensable rating for the Veteran's disability is not for application because the Veteran was not diagnosed with polyps, or with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  Rather, a November 2008 CT scan showed that the osteomeatal complexes were patent (unobstructed) bilaterally.  In addition to the foregoing, VA examiners in December 2007 and March 2011 found that the Veteran's chronic rhinitis does not affect his usual occupation or daily activities.

With respect to the Veteran's July 2006 contention that his chronic rhinitis should be rated at 100 percent temporarily following surgery, the Board finds that a temporary 100 percent rating is inapplicable.  A total disability rating will be assigned when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29 (2012).  A total disability rating will also be assigned when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.  Here, the Veteran's VA treatment records show that his surgery was performed on an outpatient basis, and he did not require one month of convalescence.  Furthermore, none of the other criteria for a temporary 100 percent rating have been met.  Therefore, a temporary 100 percent rating is not for application.

The Board has considered whether further staged ratings under Hart, supra, are appropriate for the Veteran's service-connected chronic rhinitis; however, the Board finds that his symptomatology has been stable throughout the appeal period except as described above.  Therefore, assigning further staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected chronic rhinitis with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his chronic rhinitis that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Additionally, there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU)  is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the evidence reflects that the Veteran is currently employed, and the evidence does not show, and he does not contend, that his service-connected chronic rhinitis renders him unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.
 
In sum, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's chronic rhinitis from November 7, 2005 until July 12, 2006.  The Board further finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating as of July 13, 2006.  In denying higher ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

The October 4, 2012, Board decision with respect to the issue of entitlement to a compensable rating for chronic rhinitis is vacated.

From November 7, 2005, until July 12, 2006, a rating of 10 percent, but no higher, for chronic rhinitis is granted, subject to the laws and regulations governing payment of monetary benefits.

As of July 13, 2006, a compensable disability rating for chronic rhinitis, to include consideration of a temporary 100 percent rating for a septoplasty, left maxillary antrostomy, and bilateral inferior turbinate trims, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


